
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 564
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2009
			Mr. Rooney (for
			 himself, Mr. Klein of Florida,
			 Mr. Hastings of Florida, and
			 Mr. Wexler) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating Palm Beach County, Florida,
		  on the occasion of its 100th anniversary.
	
	
		Whereas Palm Beach County, Florida, was incorporated on
			 July 1, 1909;
		Whereas when it was first established, Palm Beach County
			 covered areas that now include Broward, Martin, and Okeechobee Counties;
		Whereas Palm Beach County is the largest of Florida’s 67
			 counties with its third largest population of 1,300,000 people;
		Whereas with an estimated $1,040,000,000 in total annual
			 agricultural sales, Palm Beach County continues to lead all counties east of
			 the Mississippi River in total agricultural sales;
		Whereas Palm Beach County leads the Nation in the
			 production of sugar and fresh sweet winter corn and is also Florida’s leading
			 producer of rice, bell peppers, lettuce, radishes, Chinese vegetables,
			 specialty leaf, and celery;
		Whereas Palm Beach County is often referred to as the
			 “Golf Capitol of the World” with more than 150 public and private golf
			 courses;
		Whereas Palm Beach County is the vacation destination for
			 millions of travelers every year bringing billions of dollars into the local
			 economy;
		Whereas Palm Beach County is home to the Professional
			 Golfers’ Association of America and the Annual PGA tour event “The Honda
			 Classic”, which has raised millions of dollars for charities such as the
			 Nicklaus Children’s Healthcare Foundation and the First Tee National School
			 Program;
		Whereas it is the spring training home to the Florida
			 Marlins and St. Louis Cardinals, who train at Roger Dean Stadium in Jupiter,
			 and continues through the summers with the Class A Florida State League;
		Whereas saltwater and freshwater fishing enthusiasts alike
			 enjoy some of the best fishing opportunities in North America in Palm Beach
			 County;
		Whereas it is the home to the National Museum of Polo and
			 Hall of Fame, and is the winter home of horse enthusiasts from around the
			 world;
		Whereas the historic Glades communities continue to make
			 important contributions to the region’s agriculture and tourism industry, and
			 whose citizens are valued members of the Palm Beach County Community;
		Whereas Palm Beach County is home to historic buildings
			 such as the Jupiter lighthouse, The Breakers hotel, and the home of Henry
			 Flagler;
		Whereas Palm Beach County is home to the Palm Beach Post
			 which also celebrates its 100th birthday this year;
		Whereas Palm Beach County is home to “Sunfest” an annual
			 Music and Arts festival;
		Whereas Palm Beach County is home to the annual “South
			 Florida Fair” which attracts nearly 500,000 people every year;
		Whereas Palm Beach County is the home of “Lion Country
			 Safari”, the first “cageless zoo” in the United States and named the third best
			 zoo in the Nation by USA Travel Guide;
		Whereas every spring, Palm Beach County is host to the
			 Barrett-Jackson Auction Company’s “World’s Greatest Collector Car
			 Events”;
		Whereas the Loxahatchee River, Florida’s only “National
			 Wild and Scenic River”, runs through Palm Beach County;
		Whereas Henry Flagler’s house, Whitehall, was completed in
			 1902 and is known as Florida’s first museum;
		Whereas after its construction, the New York Herald wrote
			 that Whitehall was “more wonderful than any palace in Europe, grander and more
			 magnificent than any other private dwelling in the world”;
		Whereas every year, the Palm Beach International
			 Equestrian Center hosts the Winter Equestrian Festival, the largest equestrian
			 sporting event in the world; and
		Whereas in 2008, the Palm Beach International Airport was
			 voted “Best Customer Service Small Airport” by Airport Revenue New: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates Palm Beach County, Florida,
			 on the occasion of its 100th anniversary; and
			(2)recognizes the
			 residents of Palm Beach County for their contributions to the continued success
			 and growth of Palm Beach County.
			
